Coshocton App. No. 2013CA0014, 2014-Ohio-431. This cause is pending before the court as an appeal from the Court of Appeals for Coshocton County.
Upon consideration of the motion for admission pro hac vice of Chris W. Haaf, it is ordered by the court that the motion is denied as moot. Chris Haaf has already been granted permission to appear pro hac vice in this case. The court takes notice of the 2015 certificate of registration attached to the motion for pro hac vice admission, which has been filed within the renewal-of-registration period.